Citation Nr: 0417915	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic fatigue, to 
include claimed as chronic fatigue syndrome due to Persian 
Gulf War service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to May 
1969, from November 1981 to December 1985, and from September 
1990 to June 1991, to include service in the Persian Gulf 
Theater of Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the VA RO located in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action.


REMAND

The veteran seeks service connection for chronic fatigue, 
which he maintains that he developed during service in the 
Persian Gulf.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case, the Board finds that a remand is necessary to 
ensure complete compliance with the VCAA and its implementing 
regulations.  First, pursuant to 38 C.F.R. § 3.159(c)(2), VA 
must make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim, to include 
obtaining records in the custody of a Federal department or 
agency, such as military records, including service medical 
records.  The veteran has identified receipt of relevant 
post-service treatment at the VA Medical Centers in Fort 
Campbell and Johnson City, however; complete records from 
these facilities have not been obtained.  

In addition, the claims file contains conflicting opinions 
from physicians concerning the nature of the veteran's 
condition.  One psychiatrist referred to an underactive 
thyroid, while another doctor opined that the veteran has 
chronic fatigue syndrome.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran has not been 
afforded a VA examination in connection with his current 
claim.  

Based on the above, the Board finds that the current record 
does not contain sufficient medical evidence to make a 
decision on the claim and that remand to obtain outstanding 
VA records and to obtain a VA examination opinion as to 
diagnosis and etiology is required.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
provide him an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
chronic fatigue since his military 
discharge.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file.

2.  The RO should arrange for the veteran 
to be afforded a VA examination to 
ascertain the current existence, nature 
and etiology of disability manifested by 
chronic fatigue.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies 
should be accomplished.  The examiner 
should elicit from the veteran a history 
of chronic fatigue.  The examiner should 
confirm or refute a diagnosis of chronic 
fatigue syndrome or hypothyroidism.  
After identifying all appropriate 
diagnoses the examiner is requested to 
state whether it is more likely than not 
or less likely than not that any existing 
disability manifested by chronic fatigue 
is etiologically related to the veteran's 
period of active service from September 
1990 to June 1991.  If current 
manifestations cannot be attributed to 
any known diagnosis, the examiner should 
so state.  A complete rationale for all 
opinions expressed should be provided.  

3.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and its 
implementing regulations, see 38 C.F.R. § 
3.159 (2003), are fully complied with and 
satisfied.  This includes obtaining any 
additional medical evidence identified by 
the veteran or any additional medical 
opinions indicated in order to fully 
assist the veteran in substantiating his 
claim as well as advising the veteran to 
submit any relevant evidence in his 
possession.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for disability manifested by 
chronic fatigue.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


